     Case 1:14-cv-10067-KPF-SN Document 445 Filed 04/16/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              04/16/2019


 NATIONAL CREDIT UNION
 ADMINISTRAT[ON BOARD, et al.,

                                                       Case No. 14-cv-10067-KPF-SN
                        Plaintiffs,
                 V.                                    ECF Case

 WELLS FARGO BANK, N.A.,

                        Defendant.



                 STIPULATION AND ORDER MODIFYING SCHEDULE


       WHEREAS, on January 18, 2019, Graeme W. Bush, as separate trustee and the National

Credit Union Administration Board (together, "NCUA") served their initial expert reports on

Wells Fargo in accordance with the Scheduling Order and Civil Case Management Plan with

respect the above-captioned matter [ECF 425] ("Current Scheduling Order");

        WHEREAS, on January 25, 2019, NCUA made certain expert disclosures in accordance

with the terms of the Stipulation and Order governing expert discovery in this action [ECF 434];

       WHEREAS, on March 20, 2019, NCUA served additional materials and a declaration

from its damages expert Christopher J. Milner providing additional disclosures about his

damages analysis;

       WHEREAS, under the Current Scheduling Order Wells Fargo is required to serve all of

its rebuttal expert reports on June 20, 2019;

       WHEREAS, the parties have met and conferred in good faith and have agreed on a

mutually acceptable modification of the deadlines in the Current Scheduling Order so that Wells
Case 1:14-cv-10067-KPF-SN Document 445 Filed 04/16/19 Page 2 of 3
    Case 1:14-cv-10067-KPF-SN Document 445 Filed 04/16/19 Page 3 of 3




Dated:     April 16, 2019
           New York, New York
